Whaley, Judge,
delivered the opinion of the court:
This is one (Senate bill 1526) of a number of cases referred to this court under Senate Congressional Reference Resolution No. 170, 67th Congress, 2d session.
The plaintiff was a tenant of the Bush Terminal Buildings Company and had served on it a commandeer order on June 19, 1918, requiring the possession of its leasehold. Upon receipt of this order the plaintiff leased other premises and vacated the leasehold on or about September 1, 1918. The defendant did not enter into physical possession of the vacated leasehold but, on September 9, 1918, canceled the order for the possession of the premises. The Bush Terminal Buildings Company by agreement with the plaintiff canceled the plaintiff’s lease on November 1, 1918. The plaintiff was required to pay the rent to that date. The facts in this case present a clear taking by the defendant of the lease of the plaintiff for which the plaintiff is entitled to receive just compensation for the fair market value of the lease from the time the plaintiff vacated the premises to the expiration of the lease. William, Wrigley, Jr., Co. v. United States, 75 C. Cls. 569. The value of the lease taken by the defendant is $2,052.24. The plaintiff is entitled to a judgment for this amount with interest from September 1, 1918, until paid.
Other expenses which have been proved, amounting to the sum of $2,093.29, are consequential in their nature for which recovery cannot be had.
This cause of action is for the taking of private property for public use and is within the general jurisdiction of this court. Barnes v. United States, 46 C. Cls. 7.
A judgment will be entered for the plaintiff. It is so ordered.
Williams, Judge; Littleton, Judge; GReen, Judge; and Booth, OMef Justice, concur.